Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
47a, figure 2 and figure 5
27b, figure 2
28z, figure 3
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
The disclosure is objected to because of the following informalities: 
reference numbers 47a, 27b, and 28Z appear in the figures but are not described in the specification.  
page 12, line 15 reads “Figure is a schematic” and should read “Figure 1 is a schematic”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the fingers" in line 21.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is the same limitation as “a row of bat fingers” that appears later in claim 1 on page 2, line 1.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neely (US 9622413 B2).

Regarding Claim 1, Neely discloses a crop harvesting header (100) comprising: 
a header frame structure arranged for movement in a working direction across ground carrying a crop to be harvested; 
a cutter bar arranged across a forward edge of the header frame structure for cutting the crop; 
first and second crop dividers (106, 108) mounted on the main frame at respective ends of the main frame and extending forwardly to the cutter bar, each crop divider having an inner surface (208) lying in a plane parallel to the working direction and facing inwardly; 
a cut crop transport arrangement mounted on the header frame structure for receiving and transporting the cut crop for further processing; and 
a reel (104) for controlling movement of the crop in the area over the cutter bar; 

the reel having a plurality of reel bats (116) at spaced positions around the reel axis, the reel bats all lying on a common bat circle around the reel axis so that rotation of the reel causes the reel bats to follow a path of movement lying on the bat circle; 
each of the reel bats being pivotal by a drive linkage (204) about its respective bat axis parallel to the reel axis so as to vary the angle of the fingers about the bat axis as the reel rotates; 
each reel bat having a row of bat fingers (see Fig. 1-2) projecting generally outwardly from the bat axis with the bat fingers of the row being arranged at longitudinally spaced positions along the bat axis and including an end most finger adjacent an end of the reel; 
an end shield plate (114) mounted on the reel at the end of the reel for rotation with the bats around the reel axis and lying generally in a radial plane of the axis of the reel; the end shield plate being located at the crop divider so that a space is defined between an outer surface of the end shield plate and the inner surface of the crop divider; and 
a plurality of paddle members (304) mounted on the outer surface of the end shield plate at angularly spaced positions around the reel axis; 
each paddle member comprising a base (302) fastened to the outer surface and a blade portion (207) carried by the base and extending outwardly from the outer surface to an outer edge of the blade portion; 
the outer edge including at least portions thereof which lie on a line (see Fig. 4, the outer edge of 207 is a curved line) generally parallel to the outer surface; 
the line being spaced from the inner surface of the crop divider (see Fig. 2, 207 is partially spaced from 208).
Regarding Claim 2, Neely, disclose the header according to claim 1 wherein the outer edge is straight so that all of the outer edge lies on the line (see Fig. 4, all of 304 lies in the same plane).
Regarding Claim 3, Neely discloses the header according to claim 1 wherein the outer edge is arranged to that the line is substantially radial to the reel axis (see Fig. 3, 207 is radially spaced from the axis).
Regarding Claim 4, Neely discloses the header according to claim 1 wherein the outer edge is spaced from the inner surface such that the outer edge is maintained spaced from the inner surface, during relative movement in harvesting operation of the reel relative to the inner surface caused by relative movement of the reel and the main frame (see Fig. 2, 207 is partially spaced from 208).
Regarding Claim 5, Neely discloses the header according to claim 1 wherein the end plate comprises a ring lying in the radial plane of the reel axis with a peripheral outer edge (see Fig. 3, the peripheral edge is hexagonally shaped) and a radially spaced inner edge and wherein the outer edge has a length shorter than a radial distance at the location of the paddle member between the inner edge of the ring and the peripheral surface of the ring (see Fig. 3).
Regarding Claim 7, Neely discloses the header according to claim 1 wherein the paddle members are mounted on the end plate at positions aligned with respective ones of the reel bats (see Fig. 2-3).
Regarding Claim 8, Neely discloses the header according to claim 1 wherein the paddles members are formed from a plastics material (col. 4, lines 36-37) which are sufficiently stiff to remain at a predetermined angle to the outer surface and are flexible to accommodate contact without fracture.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Neely (US 9622413 B2).

Regarding Claim 6, Neely discloses the header according to claim 1 wherein there are three paddle members (see Fig. 3, four paddle members are shown).
Neely does not disclose wherein three paddle members are angularly spaced at equal angles around the reel axis. However, the four paddle members are angularly spaced at equal angles about the axis.
It has been held that the rearrangement of parts requires only ordinary skill in the art (MPEP.2144.04.VI.C).
It would be obvious to one of ordinary skill in the art to provide the reel with three paddles instead of four as an alternative design for the same shield plate. 
Regarding Claim 9, Neely discloses the header according to claim 1 
Neely does not disclose wherein the paddles members have the base and the blade portion integrally molded from a plastics material.
It has been held that to make parts integral requires only ordinary skill in the art (MPEP.2144.04.V.B).
It would be obvious to one of ordinary skill in the art to for the base portion and the blade portion integrally as an alternative design for the same paddle member. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Neely as applied to claim 1 above, and further in view of Bowers (US 6321517 B1).

Regarding Claim 10, Neely discloses the header according to claim 1 
Neely does not disclose wherein the blade portion is at right angles to the outer surface.
In the same field of endeavor, Bower discloses a disc (14) wherein paddles (26) for removing unwanted debris extend from the disc at a right angle (see Fig. 2).
It would be obvious to one of ordinary skill in the art to place the paddles disclosed by Neely at right angles as disclosed by Bowers as an alternative design for the same paddles. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Neely as applied to claim 1 above, and further in view of Schwinn (US 20180242525 A1).

Regarding Claim 11, Neely discloses the header according to claim 10 wherein the end shield plate has a peripheral edge located radially inward of an outer tip of the bat fingers, wherein each of the endmost fingers of the bats has a base at the bat which is axially inside the end shield plate and wherein each of the endmost fingers is shaped to define an outer tip 
Neely does not disclose wherein the outer tip is axially spaced from the base to a position at least axially aligned with the radial plane of the end shield plate.
In a similar harvesting reel, Schwinn discloses an endmost finger (500) with an outer tip (518) that is at least axially aligned with a support plate (22), and extends beyond the support plate (see Fig. 4).  

Regarding Claim 12, Neely, in view of Schwinn, discloses the header according to claim 10 wherein each of the endmost fingers is shaped to define an outer tip which is axially spaced from the base to a position beyond the radial plane of the end shield plate, as established in claim 11 above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Neely in view of Bowers as applied to claim 10 above, and further in view of Majkrzak (US 4936082 A).

Regarding Claim 13, Neely, in view of Bowers, discloses the header according to claim 10.
Neely does not disclose wherein other fingers of the bats other than the endmost fingers are formed of plastics material and lie in a radial plane of the bat axis.
In a similar harvesting reel, Majkrzak discloses reel fingers (40) made of plastic (col. 2 lines 40-44).
It would be obvious to one of ordinary skill in the art to form the fingers disclosed by Neely from plastic, as disclosed by Majkrzak as an alternative design for the same fingers.


Allowable Subject Matter
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         

/M.I.R./               Examiner, Art Unit 3671